Citation Nr: 1222046	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  09-09 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brianne E. Paugh, Law Clerk



INTRODUCTION

The Veteran had active service from September 1972 to September 1974. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The service treatment records are negative for hearing loss, and there is no current diagnosis of hearing loss as defined by VA regulation.

2.  Tinnitus did not have its clinical onset in service and is not otherwise related to active duty.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.385 (2011). 

2.  Tinnitus was not incurred or aggravated in service.  §§ 1110, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA must comply with notice requirements and assist a claimant when he or she files a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a service connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  In addition, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

In this case, the Veteran was provided with a letter in April 2007 that contained all of the notification required by 38 U.S.C.A. § 5103(a), as defined by Pelegrini.  This letter was provided to the Veteran prior to the initial adjudication of his claims.

The Board further concludes that the duty to assist has also been met.  All records identified by the Veteran were acquired.  The Veteran's service treatment records and VA treatment records have been obtained.  The Veteran has declined his right to a hearing.  A relevant opinion has been obtained from a VA medical examiner after a review of the claims folder.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.  

Legal Criteria for Service Connection

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In order to prevail on the issue of service connection for any particular disability, there must be (1) evidence of a current disability; (2) evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999);  see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110.  The Board has held that "this requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

For the showing of chronic disease in service, a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time is required, as compared to merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303. 

Criteria under 38 C.F.R. § 3.385 establishes when hearing loss can be service connected.  According to § 3.385, impaired hearing will be considered a disability for purposes of the laws administered by VA when the auditory threshold level in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition test scores are less than 94 percent.  The failure to meet these criteria at the time of the Veteran's separation from active service is not necessarily a bar to service connection for a hearing loss disability.  Service connection may be granted for any current disability diagnosed after service when all the evidence establishes that the current disability is causally related to service.  See 38 C.F.R. § 3.303(d); see also Heur v. Brown, 7 Vet. App. 379, 384 (1995);  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by their service records, treatment records, the official history of each organization where the Veteran served, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-07 (1994). 


Factual Background

The Veteran seeks service connection for bilateral hearing loss and tinnitus due to acoustic trauma suffered during service.  The Veteran states that his service duties involved exposure to loud noise from artillery fire, small arms fire, and grenades, and he was not provided hearing protection on a routine basis. 

The Veteran's service personnel records confirm his service in U.S. Army from September 1972 to September 1974.  His DD 214 lists his military occupational specialty (MOS) as an artillery surveyor.  The records do not indicate that the Veteran received any awards or decorations indicative of combat. 

The Veteran's service treatment records have been reviewed and do not include complaints or treatment for hearing loss or tinnitus during service.  The September 1972 enlistment report of medical examination shows that the clinical examination of the Veteran's ears was generally normal; the audiological examination did not show hearing loss within the meaning of VA regulations.  Similarly, the August 1974 discharge report did not show hearing loss within the meaning of VA regulations.  The results of the 1974 audiological examination show that pure tone thresholds, in decibels, were as follows:  




HERTZ


500
1000
2000
4000
RIGHT
15
0
0
5
LEFT
15
0
0
15

In August 2007, the Veteran was afforded a VA audiological examination.  The Veteran stated that his MOS as an artillery surveyor exposed him to loud noise from artillery fire, small arms fire, and grenades; he was not continuously afforded hearing protection.  The Veteran  also reported that he noticed a decline in his hearing many years ago as well as the onset of bilateral episodic tinnitus occurring during that time.  He described his tinnitus as recurrent.  On the August 2007 audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
15
25
LEFT
20
20
25
30
35

The Veteran's speech recognition score for his left ear and his right ear was 96 percent.  In light of the examination results and the Veteran's audiological history, the VA examiner opined that the Veteran's hearing loss and tinnitus was less likely as not caused by his unprotected military noise exposure.  The examiner based her opinion on the Veteran having normal hearing according to VA regulation upon separation from service and that the Veteran's service treatment records did not contain complaints of tinnitus. 

Analysis - Hearing Loss and Tinnitus

Having carefully considered the claim in light of the record and the applicable law, the Board finds that service connection for bilateral hearing loss and tinnitus are not warranted. 

With respect to hearing loss, the Veteran's examination results from audiological testing do not qualify him as disabled in order to receive compensation.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (where Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  The regulation at 38 C.F.R. § 3.385 defines hearing loss disability for VA purposes.  Pursuant to § 3.385, hearing loss is only considered a disability when an audiological examination establishes that the auditory threshold level in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition test scores are less than 94 percent.  Here, there is no audiological evidence dated upon the Veteran's separation from the Army or after separation showing that he has hearing loss as defined by § 3.385.  Without audiological examination results that meet these requirements, there is no evidence that the Veteran currently has a hearing loss disability as defined by VA regulation.  Because the medical evidence does not indicate a qualifying diagnosis, the Board does not even reach the question of whether hearing loss is related to the Veteran's military service. 

Service connection for tinnitus is not established either.  See 38 U.S.C.A. §§ 1110, 1112, 1154, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).  Hickson specifies the elements to establish service connection as:  (1) evidence of a current disability; (2) evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  Id. at 253. 

As to the first element, the VA examiner's medical diagnosis pertaining to tinnitus during the August 2007 audiological examination satisfies Hickson element (1), medical evidence of a current disability.  See Hickson; 38 C.F.R. 3.303. 

There is no record of the tinnitus in service and the Veteran has never claimed that it had its onset in service.  When applying for compensation, he did not indicate the date of onset of tinnitus.  When examined, he claimed that he noticed tinnitus and hearing loss many years earlier.  There was never a claim by the Veteran that tinnitus had its onset in service or that it continued since active duty.  Therefore, there is no supporting evidence that tinnitus had its onset in service; though evidence does suggest that the Veteran did experience acoustic trauma in service.  

Finally, with respect to Hickson element (3), nexus or relationship, the question presented in this case, is the relationship, if any, between the Veteran's tinnitus and his service in the Army.  The Veteran seemed to suggest that tinnitus may have been due to acoustic trauma in service, but he is not shown to have the medical expertise to determine what caused tinnitus.  The VA audiologist, who does have training in the diagnosis and etiology of ear disease, opined that tinnitus was noise exposure in service caused tinnitus, and this opinion is more probative than the 

Veteran's unsupported claim of a relationship.  The Board finds the VA examiner's opinion to be of a greater probative value than the Veteran's unsupported opinion regarding whether the Veteran's tinnitus is related to service. 

The Board finds that a preponderance of the evidence is against the claims of service connection for hearing loss and tinnitus.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001)


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied. 


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


